 


109 HR 3733 IH: Emergency Savings Relief Act of 2005
U.S. House of Representatives
2005-09-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 3733 
IN THE HOUSE OF REPRESENTATIVES 
 
September 13, 2005 
Mr. Davis of Alabama introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To amend the Internal Revenue Code of 1986 to allow individuals who are victims of Hurricane Katrina to withdraw funds without penalty from their individual retirement accounts and certain other retirement plans. 
 
 
1.Short titleThis Act may be cited as the Emergency Savings Relief Act of 2005. 
2.Penalty-free withdrawals from IRA’s and certain other retirement plans for victims of hurricane Katrina 
(a)In generalParagraph (2) of section 72(t) of the Internal Revenue Code of 1986 (relating to 10-percent additional tax on early distributions from qualified retirement plans) is amended by adding at the end the following new subparagraph:  
 
(G)Distributions from ira’s and certain other retirement plans to victims of hurricane katrina 
(i)In generalAny qualified Katrina-relief distribution. 
(ii)Qualified katrina-relief distributionFor purposes of this subparagraph, the term qualified Katrina-relief distribution means any distribution to an individual if— 
(I)such distribution is from an individual retirement plan of such individual or from amounts attributable to employer contributions made pursuant to elective deferrals described in subparagraph (A) or (C) of section 402(g)(3) or section 501(c)(18)(D)(iii) by such individual, 
(II)such individual encounters hardship by reason of Hurricane Katrina, and  
(III)such distribution is made after August 24, 2005, and before the close of the 6-month period beginning on the date of the enactment of this subparagraph. 
(iii)Amount distributed may be repaidAny individual who receives a qualified Katrina-relief distribution may, at any time during the 5-year period beginning on the day after the date on which such distribution was made, make one or more contributions to an individual retirement plan of such individual in an aggregate amount not to exceed the amount of such distribution. The dollar limitations otherwise applicable to contributions to individual retirement plans shall not apply to any contribution made pursuant to the preceding sentence. No deduction shall be allowed for any contribution pursuant to this clause.. 
(b)Effective dateThe amendments made by this section shall apply to distributions received after August 24, 2005, in taxable years ending after such date.   
 
